                              O                           JS-6
                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                          WESTERN DIVISION



ERIC L. GONZALEZ,                      Case No. CV 19-00802-JGB (DFM)

          Petitioner,                  JUDGMENT

              v.

C. KOENIG,

          Respondent.



      Pursuant to the Court’s Order of Summary Dismissal Without Prejudice,
      IT IS ADJUDGED that the Petition is dismissed without prejudice for
lack of jurisdiction.



Date: April 30, 2019                    ___________________________
                                        JESUS G. BERNAL
                                        United States District Judge
